Citation Nr: 1744125	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  09-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether referral for extraschedular consideration pursuant to 38 C.F.R.		 § 3.321(b)(1) for the service-connected right knee injury, status post tibial osteotomy and right knee replacement (hereinafter "right knee disability") is warranted.

2.  Whether referral for extraschedular consideration pursuant to 38 C.F.R.		 § 3.321(b)(1) for the service-connected left knee arthritis (hereinafter "left knee disability") is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1972 to April 1975. 

This appeal comes to the Board of Veterans' Appeals (Board) from December 2007 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and the Appeals Management Center (AMC).  The current agency of original jurisdiction (AOJ) is the VA RO in Cleveland, Ohio.  Claims for an increased disability rating for the service-connected right knee disability and service connection for a left knee disability were received in March 2007. 

The December 2007 rating decision, in pertinent part, (1) granted service connection for left knee arthritis and assigned a noncompensable (0 percent) disability rating effective March 2, 2007 (the date the service connection claim was received by VA), and (2) granted a 100 percent temporary total disability rating for the right knee disability based on surgical treatment necessitating convalescence effective August 1, 2007 and assigned a 30 percent disability rating from September 1, 2008.  In September 2012, the Board, in pertinent part, remanded the issues on appeal for additional development.  

The February 2013 rating decision, in pertinent part, (1) extended the 100 percent temporary total disability rating from August 1, 2007 to October 1, 2008, assigned a 30 percent increased disability rating for the right knee disability from February 20, 2007 (the day the Veteran sought urgent care for worsening knee symptoms), and assigned a 60 percent disability rating from October 1, 2008, creating "staged" increased disability ratings, and (2) granted a 10 percent initial disability rating for the left knee disability effective March 2, 2007.

In November 2015, the Board denied increased disability ratings in excess of 30 percent for the rating period from February 20, 2007 to August 1, 2007, and in excess of 60 percent from October 1, 2008 for the right knee disability, denied an initial disability rating in excess of 10 percent for the left knee disability, and remanded the issue of a total disability rating for compensation purposes based on individual unemployability due to service connected disabilities (TDIU) for additional development.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In a November 2016 Memorandum Decision, the Court affirmed the Board's decision in part and vacated the decision in part.  The Court held that, because the Veteran did not assert any error in the Board's decision regarding the issue of an initial disability rating in excess of 10 percent for the left knee disability, this claim had been abandoned on appeal.  The Court affirmed the Board's denial of an increased schedular disability rating in excess of 30 percent for the rating period from February 20, 2007 to August 1, 2007, and in excess of 60 percent from October 1, 2008 for the right knee disability.  

This affirmance included the Board's finding that a separate disability rating was not warranted under Diagnostic Code 5259 for symptomatic residuals of a meniscal tear.  See Memorandum Decision at 8-9.  To the extent that the representative continues to argue that point in a June 2017 written brief to the Board, the propriety of the schedular disability ratings assigned for the right and left knee disabilities will not be further discussed.  If the Veteran wishes to file a claim for an increased schedular disability rating for the right and left knee disability, he should notify the AOJ of said intention.      

The Court vacated and remanded the portion of the Board decision that denied referral of the right and left knee disabilities, either individually or as combined, for consideration of an extraschedular consideration.  The Court held that the Board, in finding that the first prong of Thun v. Peake, 22 Vet. App. 111 (2008), was not satisfied, did not adequately explain the basis for the conclusion that the severity of the right and left knee disabilities were adequately contemplated by the rating schedule.  The Court noted that, because the Board made no finding in the first instance as to the second Thun prong - i.e., whether the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization - the Court did not find the Board's error harmless.  

The Court further noted that further relevant evidence may be developed in this regard pursuant to the Board's remand of the TDIU issue to obtain VA examinations relating to the impact of the service-connected disabilities on employability.  Said examination reports have been associated with the claims file.  Separately, in the November 2015 decision, the Board remanded the issue of a TDIU for additional development.  While the AOJ has begun the development directed by the November 2015 Board remand instructions, to date, this development has not been completed and the issue remains at the AOJ.  As such, the issue of a TDIU is not before the Board at this time.  

Despite the Court's comment that additional evidence developed in connection with the TDIU issue on appeal may be relevant in this case, the Board finds that discussion of whether referral for extraschedular consideration for the right and left knee disabilities under 38 C.F.R. § 3.321(b) need not be deferred until the TDIU issue (38 C.F.R. § 4.16 (2016)) is returned to the Board.  As discussed in detail below, the Board finds that, turning to the first step of the extraschedular referral analysis - the first prong of Thun - all the symptomatology and impairment caused by the right and left knee disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) is required.  Because the schedular rating criteria contemplate the level of disability and symptomatology associated with the service-connected right and left knee disabilities, the Board need not determine whether the Veteran's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization - the second prong of Thun. 

Finally, in the instant decision, the Board addresses whether referral for extraschedular consideration, either individually or combined, in accordance with 38 C.F.R. § 3.321(b) for the right and left knee disabilities, is warranted.  As such, the Board has met its responsibility to fully comply with the Court's order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson,	 19 Vet. App. 414 (2006) (the Board is required to address the clear and specific instructions of a Court order).

VA examination reports dated after the supplemental statement of the case have been associated with the claims file.  While the most recent supplemental statement of the case (dated in February 2013) does not include review of this evidence, in April 2015 and April 2017 written statements, the Veteran waived AOJ consideration of additional evidence.   


FINDINGS OF FACT

1.  Neither the Veteran's right nor left knee disability picture presents an exceptional or unusual disability picture to render impractical the schedular rating criteria.

2.  Taken together, the disability picture of the right and left knee disabilities and/or any other service-connected disabilities do not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular rating for the right knee injury, status post tibial osteotomy and right knee replacement disability, have not been met.  38 C.F.R. § 3.321(b) (2016).

2.  The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular rating for the left knee disability have not been met.  38 C.F.R. § 3.321(b) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board's November 2015 decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not disturbed on appeal.  The Court did order that the Veteran was free to submit additional evidence and argument on the remanded matters, and that the Board must consider any such evidence or argument provided.

The Veteran has neither submitted any new evidence, nor indicated that that there is any outstanding evidence relevant to the issues on appeal.  Further, while the issues on appeal were before the Court, in September 2016, the Veteran received additional VA examinations related to said issues.  The Veteran has not indicated any change in symptomatology since these examinations were conducted.  As such, a remand to obtain additional documentation and/or to obtain a new VA examination would not bring to light any new evidence relevant to the issues on appeal.  VA does not have a duty to provide assistance when there is no reasonable possibility that further assistance to obtain documentation would substantiate the claim.  38 C.F.R. § 3.159.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating would have been warranted for the right and left knee disabilities for any part of the rating periods.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R.	 § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, 22 Vet. App. 111.

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

For the increased rating period from February 20, 2007 to August 1, 2007, the right knee disability was rated as 30 percent disabling under 38 C.F.R. § 4.71a (2016), Diagnostic Code 5262 (tibia and fibular, impairment of).  A 100 percent temporary total disability rating for the right knee disability based on surgical treatment necessitating convalescence from August 1, 2007 to October 1, 2008.  For the increased rating period from October 1, 2008, the right knee disability has been rated as 60 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (knee replacement (prosthesis)).  For the entire increased rating period from March 2, 2007, the left knee disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (arthritis, degenerative).

Under Diagnostic Code 5262, a 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5055 provides a total rating (100 percent) for one year following prosthetic replacement of a knee joint.  In this case, the 100 percent disabling was assigned from August 1, 2007 to October 1, 2008.  Once any applicable total rating period has elapsed, under Diagnostic Code 5055, a 60 percent (maximum schedular) rating is assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id. 

Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.
	
Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id., Diagnostic Code 5003, Notes (1) and (2).      

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 (2016).  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

As pertinent here, the Veteran contends generally that symptoms of the right and left knee disabilities are not contemplated by the schedular rating criteria and referral for extraschedular consideration is warranted.  In the May 2016 appellant brief before the Court, the representative contended that Diagnostic Code 5262 only contemplates limitation of motion and does not contemplate the crepitus associated with the service-connected knee disabilities.  See also June 2017 written statement from the representative.

Turning to the first step of the extraschedular referral analysis, the symptoms and impairment associated with the right and left knee disabilities have been discussed at length in the November 2015 Board decision as well as by the Court in the November 2016 Memorandum Decision.  As such, the Board finds that engaging in another extended listing of the evidence of record would be needlessly repetitive and will rather summarize the right and left knee symptomatology present throughout the appeal period.  See November 2015 Board decision at 8-17.  
  
A February 2007 VA treatment record notes that the Veteran reported dull, constant knee pain aggravated by physical activity such as going up and down stairs.  VA treatment records note that the Veteran had a limp due to right knee symptoms.  See e.g., March 2007 VA treatment record.  

At the April 2007 VA examination, the Veteran reported he was limited to one block in walking and sitting and standing time was limited to one to two hours related to the right knee disability as well as a history of patella dislocation.  The Veteran reported constant right knee pain worsened with activity and relieved by rest, ice, and use of heat.  The Veteran reported left knee swelling and stiffness, but denied any particular complaint of left knee pain at that time, with dull left knee pain occurring approximately four to five times per month without exacerbating or remitting factors.  

Range of motion testing conducted at the April 2007 VA examination report reveal noncompensable limitation of motion in the right knee and full range of motion in the left knee.  Crepitus in the patellofemoral joint through range of motion testing was noted bilaterally.  Moderate increase in pain and some increased fatigue of the right knee on repetitive motion testing was noted.  Lachman testing of the right knee demonstrated increased anterior translation of the tibia, but there was a good, firm endpoint.  Positive McMurray's and patellar grind tests on the right were noted.  

VA treatment records note that the Veteran used a cane for assistance in ambulation and could walk one city block without pain.  Tenderness to palpitation over the medial and lateral joint lines of the right knee has also been demonstrated.  See e.g., July 2007 VA treatment record.  The Veteran underwent a right total knee arthroscopy in July 2007.  An August 2008 VA treatment record notes that the Veteran reported doing well with his right knee following surgery and convalescence, but that he was started to have symptoms in the left knee.  Noncompensable limitation of motion was noted in the right knee.  

A May 2011 VA treatment record notes that the Veteran reported knee pain in the morning and after prolonged weight-bearing.  Both knees were noted to be stable to varus/valgus stress.  May and June 2012 VA treatment records note bilateral knee pain.  Social Security Administration (SSA) disability records also reflect ongoing knee symptomatology that is worsened by excess walking or sitting.  See e.g., September 2011 SSA symptom report.  

The Veteran underwent additional VA examinations of both knees in June 2010, October 2012, and September 2016, which continued to note reports of bilateral knee pain, swelling, and stiffness.  The Veteran reported symptoms of weakness in the right knee and crunching and popping in the left knee.  Range of motion testing at the June 2010, October 2012, and September 2016 VA examinations revealed noncompensable limitation of motion bilaterally initially and upon repetition. 

At the June 2010 VA examination, the Veteran reported being limited in walking to less than a block due to right knee pain, including having to sit and rest for enough time until he is able to get back up.  The Veteran denied limitation in sitting time, but the longer he sits the stiffer the knees are and he has more difficulty getting up from the seated position.  The Veteran had a limited standing time, which was "minimal."  The Veteran had noticeable deformity posteriorly with valgus and varus stress as well as crepitus bilaterally.    

At the October 2012 VA examination, the Veteran reported bilateral knee stiffness and soreness, especially later in the day that is worse when walking, sitting, and climbing stairs.  Bilateral knee symptoms are relieved by rest and elevation.  The Veteran reported occasional swelling, that symptoms were worse on the right side, and denied flare-ups at that time.  Joint stability tests revealed +1 anterior and medial-lateral instability in the right knee and no instability in the left knee.  Intermediate degrees of residual weakness, pain, and limitation of motion were noted as associated with the right total knee replacement.

At the September 2016 VA examination, functional limitation of pain and decreased range of motion was (flexion of 0 to 125 degrees) was noted in the right knee.  Full range of motion was noted in the left knee.  Joint stability tests were normal bilaterally.  Minimal decrease in range of motion was noted as a residual of the 2007 right total knee joint replacement surgery.

Throughout the increased rating period from February 20, 2007 to August 1, 2007, and from October 1, 2008, the right knee disability has been manifested by symptoms of painful motion, crepitus, swelling, effusion, stiffness, weakness, and slight instability that are productive of noncompensable limitation of motion and chronic residuals associated with the total knee replacement.  Throughout the increased rating period from March 2, 2007, the left knee disability has been manifested by symptoms of painful motion, crepitus, swelling, effusion, and stiffness that are productive of noncompensable limitation of motion.  See April 2007, June 2010, October 2012, and September 2016 VA examination reports; see also VA treatment records dated throughout the appeal period.  

Based on a review of all the evidence of record, the Board finds that all the symptomatology and functional impairment caused by the Veteran's right and left knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R.	 § 4.59), limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited due to orthopedic factors such as pain and swelling (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), instability/subluxation (Diagnostic Code 5257), tibia/fibula impairment with knee disability (Diagnostic Code 5262), and residuals of total knee replacement (Diagnostic Code 5055), which are incorporated into the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca, 8 Vet. App. at 206-07 (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki,	 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell,	 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).
 
The Veteran's bilateral knee swelling, effusion, stiffness, and crepitus are specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by swelling, effusion, and crepitus, which inherently creates difficulty with prolonged walking, standing, bending, kneeling, and sitting, or ascending and descending stairs.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  

Crepitation, to which symptoms of popping and grinding are similar, is defined as a sound like that made by throwing water into a fire, and is the noise made by rubbing together the ends of a fractured bone.  See Burton, 25 Vet. App. at 6 (quoting Dorland's Illustrated Medical Dictionary 437 (31st ed. 2007)).  To the extent that the representative contends that crepitus or associated popping and grinding is not contemplated by the schedular rating criteria, the Board finds that crepitation is specifically considered and incorporated within the schedular rating criteria under 38 C.F.R. § 4.59 (crepitation whether in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased).  Further, to the extent that popping/crepitus is painful, and caused limitation of knee motion, this symptom has been considered under limitation of motion due to pain, weakness, incoordination, or fatigability, and flare-ups of pain, which are incorporated into the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca at 202.  

To the extent the representative contends that Diagnostic Code 5262 only contemplates limitation of motion and therefore does not encompass the crepitus associated with the right knee disability, Diagnostic Code 5262 provides ratings for impairment of the tibia or fibula, assigning ratings for malunion of the tibia and fibula with "knee or ankle disability" or nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a.  Looking to the plain meaning of the terms used in the rating criteria, "disability" means "incapacity or lack of ability to function normally" that may be either physical, mental, or both, including anything that causes such incapacity.  Dorland's Illustrated Medical Dictionary at 533.  The Court has held that the regulatory definition of "disability" is the "impairment of earning capacity resulting from such diseases or injuries and their residual conditions."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Further "impairment" is "any abnormality of, partial or complete loss of, or the loss of the function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent."  Dorland's Illustrated Medical Dictionary at 936.  Thus, the requirement of knee "disability" under Diagnostic Code 5262 is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, effusion, and crepitus.  
 
As noted above, the symptoms associated with the right and left knee disability have created difficulty with prolonged walking, standing, sitting, and ascending and descending stairs.  The Veteran has also reported difficulty with bending and lifting due to bilateral knee pain and stiffness.  See June 2016 written statement.  The Board finds that these functional impairments are contemplated by the schedular rating criteria.    

Climbing stairs or ladders requires an individual to bend the knees, as well as bear weight on the knees.  Standing from a seated position requires an individual to position himself/herself for standing by using the legs.  The lifting of day-to-day objects (to the extent the lifting is performed by the knee rather than only arms and shoulders) may suggest lifting of the objects by bending (flexion) of the knee when lifting by primarily using the legs, arms, and shoulders.  Further, interference with standing and prolonged walking is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion, instability of station, and interference with weight-bearing.  Prolonged walking necessarily involves weight-bearing.   

The specific acts of bending the knee in flexion or extension that may be required to climb stairs, rise from a seated position, or lift objects by bending the knee are contemplated by the schedular rating criteria based on limitation of motion (flexion and extension), to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors.  See 38 C.F.R. § 4.71a, DCs 5260, 5261, Plate II; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (contemplates pain and noncompensable limitation of motion), 5055 (contemplates pain and weakness), and 5262 (contemplates disability of the knee including pain).  To the extent that climbing stairs or ladders requires bearing weight on the knees, interference with weight-bearing, instability of station, and disturbance of locomotion are considered as functional limitation under the schedular rating criteria under 38 C.F.R. § 4.45.  To the extent that climbing stairs, standing from a seated position, prolonged sitting or prolonged standing/weight bearing causes incidental knee pain, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath, 1 Vet. App. 589; Burton at 4; Sowers, 27 Vet. App. 472; Mitchell, supra; see also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).

Based on the above, the Board finds that, in this case, comparing the disability level and symptomatology of the right and left knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

However, in the November 2016 Memorandum Decision, the Court noted that it was vacating the portion of the November 2015 Board decision that denied referral of the right and left knee disabilities, either individually or as combined, for consideration of an extraschedular rating.  As discussed above, all of the symptoms and functional impairment identified by the Veteran, VA examiners, and any other relevant medical professionals during the course of this appeal are contemplated by the Rating Schedule.  Further, during the course of this appeal, including since the issuance of the Memorandum Decision, the Board has not received any evidence or argument from the Veteran indicating or advancing that there are any compounding negative effects stemming from any combination of the Veteran's right and left knee disabilities, and/or any other service-connected disabilities.  Even the application of liberal construction of the Veteran's statements and contentions cannot construct a case for compounding negative effects or collective impact of multiple service-connected disabilities where none have been alleged or suggested.  Identification of common anatomical location does not articulate extraschedular compounding negative effects or collective impact of multiple service-connected disabilities.  

Notwithstanding the common anatomical location of these disabilities, the impairments from each have been rated separately, leaving no impairment not recognized by the schedular rating criteria for each of these knee disabilities.  Additionally, thorough review of the evidence also has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The evidence of record reflects that the symptomatology and functional impairment of the Veteran's service-connected right and left knee disabilities is fully addressed in the relevant rating criteria.  Further, the evidence of record does not convey that the symptomatology of the service-connected right and left knee disabilities and/or any other service-connected disabilities have resulted in such a combined effect or collective impact that there is such an exceptional circumstance to render the schedular rating criteria inadequate.  For these reasons, the Board finds that an extraschedular rating pursuant to Johnson for the combined effect of multiple service-connected disabilities is not warranted.  38 C.F.R. § 3.321(b); Johnson, 762 F.3d 1362.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the right or left knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) for the service-connected right knee injury, status post tibial osteotomy and right knee replacement is denied.

Referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) for the service-connected left knee arthritis is denied.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


